            Case 1:19-cv-04466-LMM Document 37 Filed 01/13/20 Page 1 of 2



                           IN UNITED STATES DISTRICT COURT
                          FOR NORTHERN DISTRICT OF GEORGIA
                                  ATLANTA DIVISION


TAKIA WALTON, DANYLLE MCHARDY,
GEORGE DE LA PAZ JR., KEVIN JACOBS
and FEIONA DUPREE,
Each individually and on Behalf of                         Civil Action No.: 1:19-cv-4466 LMM
ALL OTHERS SIMILARLY SITUATED
                                                           ​Jury Trial Demanded

      Plaintiff,

v.

PUBLIX SUPERMARKETS, INC.

       Defendant.



       PLAINTIFFS’ AMENDED MOTION FOR LEAVE TO FILE A RESPONSE
                   TO DEFENDANT’S MOTION TO DISMISS


COMES NOW Plaintiffs requesting leave to file a response to Defendant’s Motion to Dismiss

and state as a basis for the motion the following:

       1.       Plaintiffs’ response to Defendant’s Motion to Dismiss was due on Friday January

3, 2019, and Plaintiff prepared a timely response in order to meet the filing deadline.

       2.       Unfortunately, Plaintiffs’ counsel responsible for filing Plaintiff's completed

response to Defendant’s motion was called away from the office to address a medical emergency

involving a family member and thus was unable to file a response by the deadline.

       3.       Plaintiffs filed a response on the next business day on January 6, 2020 (Dkt No.

35), to document that no delay was intended in responding to the motion.



                                                  1
            Case 1:19-cv-04466-LMM Document 37 Filed 01/13/20 Page 2 of 2



       3.       Defendant has stated that it plans to oppose the motion.

       4.       Since Plaintiffs filed a response on the next business day January 6, 2020 (Dkt

No. 35), there was no substantial delay in responding and Defendant will not be prejudiced by

the granting of this motion.

       For these reasons, Plaintiffs respectfully request that the Court grant Plaintiffs leave to

File a response to Defendant’s Motion to Dismiss.



Respectfully submitted,

                                                      /s/ Arnold J. Lizana
                                                      Law Offices of Arnold J. Lizana III
                                                      GA Bar No.: 698758
                                                      1175 Peachtree Street NE, 10th Floor
                                                      Atlanta, GA 30361
                                                      ATTORNEY FOR PLAINTIFFS




                                 CERTIFICATE OF SERVICE

       I certify that on this January 13, 2020, a true and correct copy of the foregoing instrument

was filed through the Court’s electronic case filing which will serve a copy of this document

electronically on all counsel of record.



                                                      /s/ Arnold J. Lizana
                                                      Arnold J. Lizana




                                                 2
